DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6,12-22 and 28-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinsmoor et al. (US 20180133484).
Regarding claim 1, Dinsmoor discloses a memory 104 configured to store a relationship between a plurality of stimulation parameters, wherein values of the plurality of stimulation parameters are selectable to at least partially define electrical stimulation deliverable to a patient (section 0063, memory device may store information regarding patient parameters, e.g., sensed via electrodes and/or sensors, collected strength-duration curve data for a plurality of stimulation vectors, and metric values determined 
Concerning claim 2, Dinsmoor discloses a stimulation generator 108 configured to generate the first electrical stimulation and the second electrical stimulation (section 0054, processing circuitry may control stimulation generation circuitry by accessing 
With respect to claim 3, Dinsmoor discloses the medical device is an implantable medical device comprising a stimulation generator 108 (Fig. 2, section 0054, Stimulation generation circuitry is configured to generate and deliver electrical stimulation under the control of processing circuitry executing instructions stored on memory device).
Regarding claim 4, Dinsmoor discloses at least one of the medical device or an external programmer in communication with the medical device comprises the processing circuitry 102 (Fig. 2, section 0053, IMD includes processing circuitry , memory device , telemetry circuitry , stimulation generation circuitry , sensing circuitry , and power source).
Concerning claim 5, Dinsmoor discloses a user interface 174 configured to receive the input representative of the efficacy (section 0069, processing circuitry may present and receive information relating to stimulation therapy via user interface).

With respect to claim 12, Dinsmoor discloses the processing circuitry is configured to determine a relationship between a received electrical compound action potential (ECAP) signal and the plurality of stimulation parameters, and wherein the processing circuitry is configured to select the second value of at least one of the first stimulation parameter or the second stimulation parameter based upon on the relationship between the received ECAP signal and the plurality of stimulation parameters (Section 0058, eCAP signal is a measure of the aggregate (compound) neural activity of a group of nerves firing in conjunction with each other. An eCAP signal is generally detectable at a time period after application of electrical stimulation that is earlier than the time period when an eCMAP signal generated in response to the same electrical stimulation would be detectable. In addition, the eCMAP signal is a signal that can be sensed within the patient by sensors that are not necessarily located in the same location where the stimulation that caused the eCMAP signal to occur was delivered. The sensors detecting the eCMAP signal also may not be in intimate contact with the muscle tissue or with a location where the electrical stimulation was applied. This ability 
Regarding claim 13, Dinsmoor discloses the plurality of stimulation parameters comprises a pulse frequency, and wherein the processing circuitry is configured to select, based on the relationship, the second value as a second pulse frequency for the second electrical stimulation that is higher than a first pulse frequency of the first electrical stimulation (section 0104, The parameters associated with factors such as the pulse widths, amplitude or voltage, frequency, electrode placement, stimulation vectors, or other parameters or factors as described above may be stored in memory of the IMD or in memory of another device, and used by processing circuitry 102 to control delivery of the electrical stimulation therapy).
Concerning claim 14, Dinsmoor discloses the processing circuitry is configured to select stimulation parameters below a strength-duration curve (section 0086, Processing circuitry of a medical device system including IMD may compare the strength-duration curves for any of several or all possible vectors across its attached electrodes, and select an advantageous vector or the most advantageous vector available).
With respect to claim 15, Dinsmoor discloses the processing circuitry is configured to select the second value of at least one of the first stimulation parameter or the second stimulation parameter according to the stored relationship and according to charge associated with values of at least one of the first stimulation parameter or the second stimulation parameter to reduce power consumption (Section 0065, configuring 
Regarding claim 16, Dinsmoor discloses the processing circuitry is configured to maintain stimulation intensity between the first electrical stimulation and the second electrical stimulation (Fig. 6, section 0086, . The processing circuitry may perform this comparison of vectors and selection of a vector for future normal therapeutic use for a targeted therapy, such as sacral neuromodulation, soon after IMD is implanted in a patient, or at any point thereafter. In some examples, processing circuitry may perform this comparison of vectors using an external stimulator device, such as a trial stimulator coupled to a percutaneous lead prior to implanting IMD).
Concerning claim 17, Dinsmoor discloses storing, in memory 104, a relationship between a plurality of stimulation parameters, wherein values of the plurality of stimulation parameters are selectable to at least partially define electrical stimulation deliverable to a patient (section 0063, memory device may store information regarding patient parameters, e.g., sensed via electrodes and/or sensors, collected strength-duration curve data for a plurality of stimulation vectors, and metric values determined from the strength-duration curve data. Memory device may include separate memories for storing instructions, electrical signal information, programs, and other data);
controlling, by processing circuitry 102, a medical device to deliver a first electrical stimulation according to a first value of a first stimulation parameter of the plurality of stimulation parameters (section 0098, processing circuitry controls IMD to increment pulse amplitude while holding pulse width at the current setting) and a first value of a second parameter of the plurality of stimulation parameters (section 0099, the 
With respect to claim 18, Dinsmoor discloses a stimulation generator configured to generate the first electrical stimulation and the second electrical stimulation (section 0054, processing circuitry may control stimulation generation circuitry by accessing memory device to selectively access and load therapy programs into stimulation generation circuitry. In some examples, stimulation generation circuitry generates therapy in the form of electrical pulses. In other examples, stimulation generation circuitry may generate electrical stimulation in the form of continuous waveforms); and
one or more electrodes configured to deliver the first electrical stimulation and the second electrical stimulation generated by the stimulation generator (section 0056, Stimulation generation circuitry is configured to deliver electrical stimulation to a tissue site of patient via different selected combinations of electrodes, which may be programmed as anodes or cathodes. A selected combination of electrodes having given polarities may be referred to as a stimulation vector, and stimulation generation circuitry may be configured to deliver stimulation via a plurality of different stimulation vectors).
Regarding claim 19, Dinsmoor discloses the medical device is an implantable medical device comprising a stimulation generator 108 (Fig. 2, section 0054, Stimulation generation circuitry is configured to generate and deliver electrical stimulation under the control of processing circuitry executing instructions stored on memory device).
Concerning claim 20, Dinsmoor discloses at least one of the medical device or an external programmer in communication with the medical device comprises the processing circuitry 102 (Fig. 2, section 0053, IMD includes processing circuitry , 
With respect to claim 21, Dinsmoor discloses a user interface 174 configured to receive the input representative of the efficacy (section 0069, processing circuitry may present and receive information relating to stimulation therapy via user interface).
Regarding claim 22, Dinsmoor discloses the plurality of stimulation parameters comprises at least two of: a pulse frequency, a pulse width, an amplitude, an intra-pulse interval, a duty cycle, a charge per second, or a waveform shape (Section 0104, The parameters associated with factors such as the pulse widths, amplitude or voltage, frequency, electrode placement, stimulation vectors, or other parameters or factors as described above may be stored in memory of the IMD or in memory of another device, and used by processing circuitry to control delivery of the electrical stimulation therapy).
Regarding claim 28, Dinsmoor discloses the processing circuitry is configured to determine a relationship between a received electrical compound action potential (ECAP) signal and the plurality of stimulation parameters, and wherein the processing circuitry is configured to select the second value of at least one of the first stimulation parameter or the second stimulation parameter based upon on the relationship between the received ECAP signal and the plurality of stimulation parameters (Section 0058, eCAP signal is a measure of the aggregate (compound) neural activity of a group of nerves firing in conjunction with each other. An eCAP signal is generally detectable at a time period after application of electrical stimulation that is earlier than the time period when an eCMAP signal generated in response to the same electrical stimulation would be detectable. In addition, the eCMAP signal is a signal that can be sensed within the 
Concerning claim 29, Dinsmoor discloses the plurality of stimulation parameters comprises a pulse frequency, and wherein the processing circuitry is configured to select, based on the relationship, the second value as a second pulse frequency for the second electrical stimulation that is higher than a first pulse frequency of the first electrical stimulation (section 0104, The parameters associated with factors such as the pulse widths, amplitude or voltage, frequency, electrode placement, stimulation vectors, or other parameters or factors as described above may be stored in memory of the IMD or in memory of another device, and used by processing circuitry 102 to control delivery of the electrical stimulation therapy).
With respect to claim 30, Dinsmoor discloses the processing circuitry is configured to select stimulation parameters below a strength-duration curve (section 0086, Processing circuitry of a medical device system including IMD may compare the strength-duration curves for any of several or all possible vectors across its attached electrodes, and select an advantageous vector or the most advantageous vector available).

Concerning claim 32, Dinsmoor discloses the processing circuitry is configured to maintain stimulation intensity between the first electrical stimulation and the second electrical stimulation (Fig. 6, section 0086, . The processing circuitry may perform this comparison of vectors and selection of a vector for future normal therapeutic use for a targeted therapy, such as sacral neuromodulation, soon after IMD is implanted in a patient, or at any point thereafter. In some examples, processing circuitry may perform this comparison of vectors using an external stimulator device, such as a trial stimulator coupled to a percutaneous lead prior to implanting IMD).
With respect to claim 33, Dinsmoor discloses receive a relationship between a plurality of stimulation parameters, wherein values of the plurality of stimulation parameters are selectable to at least partially define electrical stimulation deliverable to a patient (section 0063, memory device may store information regarding patient parameters, e.g., sensed via electrodes and/or sensors, collected strength-duration curve data for a plurality of stimulation vectors, and metric values determined from the strength-duration curve data. Memory device may include separate memories for storing instructions, electrical signal information, programs, and other data); control a .
Claim Objections
Claims 7-11 and 23-27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792